Decree of the Surrogate’s Court of Westchester county in so far as appealed from reversed, and claim of appellant remitted to said court for a new trial there, costs to abide the event, upon the ground that the testimony of the claimant’s husband was not incompetent under section 829 of the Code of Civil Procedure, as under his version decedent’s promise was to pay the claimant alone, and, therefore, the husband was not interested in the event of the action that is the out*937come of her claim. Jenks, P. J., Thomas, Mills, Kelly and Jaycox, JJ., concurred.